Title: From Thomas Jefferson to Joseph Donath, 16 November 1792
From: Jefferson, Thomas
To: Donath, Joseph



Sir
Philadelphia Nov. 16. 1792.

I shall be obliged to you to import for me Bohemian glass of the kind which you deliver at 16. Dollars the hundred square feet, and of the following sizes.
100. panes 12. inches square.
150. do. 18. I. square
  50. do. in form of a quarter of a circle of 18. I. radius, thus,
  Also to furnish me at present with 30. panes 18. I. by 24 I
  That which is to be imported I shall wish to receive by midsummer, or not much later. I am Sir Your very humble servt.

Th: Jefferson

